191 F.2d 208
VESS DRY COMPANY OF OHIO, a corporation of Ohio, et al., Appellants,v.PEPSICOLA BOTTLERS OF ST. LOUIS.
No. 14187.
United States Court of Appeals Eighth Circuit.
August 14, 1951.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Lawrence C. Kingsland, Edmund C. Rogers, Joseph J. Gravely and Harry W. Kroeger, all of St. Louis, Mo., for appellants.


3
James M. Douglas, George C. Dyer, St. Louis, Mo., Benjamin Algase and Milton Handler, New York City, for appellee.


4
Appeal from District Court dismissed without taxation of costs in favor of either of parties in this Court, on stipulation of parties.